IN BANC.
MOTION ALLOWED.
On the twenty-sixth day of April, 1924, the plaintiff secured a decree of divorce from the defendant together with an order directing payment of attorneys' fees and certain sums for the care and maintenance of their minor children.
It was further ordered that the custody of one of the minor children, Thomas Claggett, be given to one Harriet Miller. It now appears from affidavits, which are considered sufficient, and from the record, that the defendant has appealed to this court and furnished an undertaking covering costs and disbursements on appeal, and all damages that may accrue; but that in fact he has so conducted himself in respect to the plaintiff as to place her in fear of her life and of great bodily harm on his account; that since the pendency of the appeal here he has in every way striven to annoy and harass her, and that, pursuant to threats to that effect, he has taken the minor, *Page 522 
Thomas Claggett, out of the state and to the state of California.
The bond furnished by him could not possibly cover any damages occasioned by his taking the child out of the state, or by his refusing to comply with any order that the court might make on appeal in regard thereto; and it is now ordered that within twenty days from the date of this order he shall return said Thomas Claggett, minor, to this state and to the custody of the said Harriet Miller, and that, if he shall fail to comply with this order, the decree of the lower court shall be affirmed. A party will not be permitted to use his privilege of appeal as a means of harassing and annoying the opposite party, or to obtain an undue advantage in respect to jurisdictional matters, in case the decree should finally be affirmed.
The postoffice address of said Claggett not being known, it is ordered and directed that a copy of this order be served upon W.C. Winslow, his attorney appearing for him in this court.
MOTION ALLOWED.